Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Response to Arguments
2.        Applicant's Remarks on pages 7-10 regarding to 35 U.S.C. 101 Rejections have been fully considered and are found persuasive in view of the amended claims by the
Applicant. Specifically, the limitation of “causing the damping material to adhere to an outside surface of the structure, or laminating the damping material inside the structure, when the derived design performance parameter satisfies the performance requirements”, reflects an improvement in the technical field of designing a structure. Rejections under 35 USC 101 for claims 1-5 are withdrawn in view of their amendment/cancellation and arguments presented by the Applicant.
         Applicant's Remarks on page 11 stated “it is alleged that Amstutz teaches these limitations. In contrast to the claimed method, Amstutz is not directed to arrangement of damping material, and merely teaches … Ostensibly, the pre-consolidated fabric structure 118 is being interpreted as the structure defined in independent claim 1. However, Amstutz fails to teach any arrangement for damping material.” Examiner, respectfully disagrees with these remarks/arguments. Amstutz disclosed about damping material in page 2 para [0020]: “composite materials may include a self-reinforced polymer (SRP) material, high modulus fiber material comingled with a polymer fiber material and thermally consolidated, high modulus fiber material infused with a thermosetting resin matrix.” According to the Specification of current application st limitation of claim 1, damping material is a composite material includes fibers and a resin is arranged in a structure body. Therefore, Amstutz taught the damping material’s arrangement accordingly. Moreover, Amstutz discussed in page 1 para [0005]: “The composite material structure includes a first stack of fiber panels arranged with fibers parallel to a loading axis to accommodate a first tension load in a first plane. The composite material structure includes a second stack of fiber panels arranged with fibers … The composite material structure includes a pre-consolidated fabric structure between the first and the second stack arranged with fibers plied perpendicular to the fibers of the first stack of fiber panels and perpendicular to the fibers of the second stack of fiber panels …”. Examiner would respectfully disagree with Applicant’s remark above “the pre-consolidated fabric structure 118 is being interpreted as the structure defined in independent claim 1”. Amstutz taught in his disclosure that a pre-consolidated fabric structure is arranged between the first and the second stack with fibers that plied perpendicular to the first and second stack of fiber panels. This whole pre-consolidated fabric structure (with fibers piled perpendicular to the first and second stack of fiber panels) are included in the composite material structure. This pre-consolidated fabric structure is not being interpreted as the structure defined in independent claim 1. Therefore, argument/remark at page 11 have been fully considered but is found unpersuasive.
        Applicant's Remarks on page 12 stated “the proposed Restuccia/Amstutz combination fails to teach, suggest or otherwise render obvious a method, as recited in amended independent claim 1, for designing a structure in which a damping material that is a composite material including fibers and a resin is arranged in a structure body Restuccia taught the first part of the limitation “for designing a structure in which a damping material that is a composite material including fibers and a resin is arranged in a structure body” in Abstract, page 1, para [0005] and page 4 para [0053]. Moreover, Restuccia taught the second part of the limitation “when the derived design performance parameter satisfies the performance requirements, causing the damping material to adhere to laminate the damping material inside the structure” in page 11 para [0142] and page 12 para [0143, 0146] (See the detail explanation under Claim Rejections - 35 U.S.C. 103 analysis). In combination of prior arts Restuccia and Amstutz taught the amended claims 1, 3 and 5 and dependent claim 2 has been taught by Restuccia, Amstutz and NAKANISHI. Therefore, argument/remark regarding to 35 U.S.C. 103 Rejections have been fully considered but are found unpersuasive. 
       Therefore, the previous rejections regarding to 35 U.S.C. 103 have been maintained in this current office action and rejections are modified for the amended claims.
Examiner Notes
3.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply  The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 U.S.C. 103
4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
           Claims 1, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Restuccia et al. (Pub. No. US2012/0164907A1) (hereinafter “Restuccia” and provided in IDS dated on 02/22/2019) and in view of Amstutz (Pub. No. US 2014/0271077A1) (hereinafter “Amstutz”)
           Regarding claim 1, Restuccia teaches A method for designing a structure in which a damping material that is a composite material including fibers and a resin is arranged in a structure body, the method comprising: (Restuccia disclosed in abstract: “Composite materials having favorable acoustic and vibration damping properties, while maintaining or improving other composite mechanical properties. Composite materials that contain multilayered nonwoven interleaves are useful, for example, in structures found in aircrafts, such as fuselage skins, stringers and frames.” In page 1, para [0005], it has been stated “Fiber-reinforced polymer matrix composites (PMCs) are high-performance structural materials that are commonly used fibers that are bonded together with a matrix material, such as a polymer resin”. Moreover, in page 4 para [0053]: “In some embodiments, an integrated damped structure includes composites that are co-cured with the non-woven damping material. In other embodiments, the resin component penetrates the nonwoven material partially or substantially completely. Thus, the structural resin composition is continuous or partially continuous throughout the composite structure.” Here, Restuccia discussed about an integrated damped structure which includes composites and are co-cured with the non-woven damping material. Fiber-reinforced polymer matrix composites (PMCs) comprise layers of fibers that are bonded together with a matrix material, polymer resin and commonly used in aircraft components. Moreover, Restuccia mentioned in Abstract and para [0003]: “methods of making the composite material and the structures and aircrafts that contain the composite material.” Therefore, Restuccia disclosed a method for designing a structure in which a damping material is a composite material including fibers and a resin are arranged as a damping material in a structure body).
           Restuccia teaches performing vibration analysis on the structure … to derive a design performance parameter, for each of different divided arrangement areas; (Restuccia disclosed in Abstract and para [0003]: “Composite materials having favorable acoustic and vibration damping properties, while improving other composite mechanical properties, are disclosed.” Restuccia mentioned in page 7 para [0091] about tangent factors used for determining sound and vibration damping efficiency. vibration damping properties.” Moreover, in page 11 para [0137, 0138] Restuccia discussed that he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention, which indicate that these accelerometers had been used to measure vibration on material/composite structure. Therefore, it is understood that Restuccia performed vibration analysis on the composite structure in his invention. In page 7 para [0081]: “Each “interleaf or “interlayer may comprise a plurality of layers to form a single interlayer. The prepreg or composite structure may comprise more than one interlayer, but the interlayers are often separated by layers of structural material such as layers of textile used to form the composite structure … For example, an interlayer may comprise three layers, two that are more interpenetrated outer layers and a less interpenetrated core layer.” Here, the interlayer of composite structure has been separated or divided in multiple layers, where the interlayer may comprise three layers. It has been discussed in page 9 para [0104] that a DMA test panels were manufactured where different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” Moreover, in page 9 para [0108]: “Excellent damping performance was achieved for all multilayer structures in the range of temperatures Restuccia’s invention, because this value indicates excellent damping performance achieved for multilayer structures. Therefore, the ‘multilayer structures’ which has been separated or divided in multiple layers clearly shown different divided arrangement areas and design performance parameter has been derived or calculated for at least two layers (‘Multi 1’ and ‘Multi 2’) i.e. for divided arrangement areas). 
          Restuccia teaches selecting the divided arrangement area … based on the design performance parameter derived for the divided arrangement area (Restuccia disclosed in page 9 para [0104] that a DMA test panels were manufactured where different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” In page 9 para [0108]: “Excellent damping performance was achieved for all multilayer structures in the range of temperatures and frequencies evaluated. In particular, the configurations used in panels “Multi 1” and “Multi 4” delivered the best results, achieving tan ∂ values of up to 0.27 at -30°C.” Here, design performance parameter as “tan ∂ values of up to 0.27” has been derived in Restuccia’s invention, because this value indicates excellent damping performance achieved for multilayer structures. Therefore, the ‘multilayer structures’ which has been separated or divided in multiple layers clearly shown different divided arrangement areas and design performance parameter has been derived or calculated for at least two layers (‘Multi 1’ and ‘Multi 2’) i.e. for divided arrangement areas. Moreover, in page 9 para [0114]: “Test panels were manufactured … Multi-layer 
           Restuccia teaches performing the vibration analysis on the structure … to derive the design performance parameter; (Restuccia mentioned in page 7 para [0091] about tangent factors used for determining sound and vibration damping efficiency. He stated: “The high damping nonwoven composition has a higher figure of the factor, a dynamic energy is absorbed and dissipated in the form of electric or thermal energy, and the interleaf exhibits an excellent mechanical characteristics such as acoustic absorbing properties, or vibration damping properties.” Moreover, in page 11 para [0137, 0138] Restuccia discussed that he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention, which indicate that these accelerometers had been used to measure vibration on material/composite structure. Therefore, it is understood that Restuccia performed vibration analysis on the composite structure in his invention. Moreover, in page 9 para [0104] that a DMA test panels were manufactured where different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” In page 9 para [0108]: “Excellent damping performance was achieved for all multilayer structures in the range of temperatures and frequencies evaluated. In Restuccia’s invention, because this value indicates excellent damping performance achieved for multilayer structures).
           Restuccia teaches selecting the lamination position …, based on the design performance parameter derived for the lamination position; (According to Spec. of current application, it has been stated in para [0012]: “The lamination positions preferably include an outside-surface lamination position that is a position located on the outside surface of a structural member constituting the structure, and an inside lamination position that is a position located inside the structural member.” Restuccia disclosed in page 2 para [0028]: “In some aspects, nonwoven materials in a sequence are sufficiently similar to prevent material incompatibility between the layers or portions of an interleaf, such as between a core position or layer and adjacent outer portions or layers, but at the same time sufficiently differ so that outer portions or layers have better resin interpenetration in comparison to an adjacent core portions or layer upon curing. Such a sequence forms a peculiar interlaminar morphology having a combination of advantageous properties …” Moreover, in page 9 para [0109]: “The significant improvement is the result of the peculiar and controlled morphology created in the interlaminar region at the laminate mid plane.” Here, an inside lamination position which is “interlaminar region at the laminate mid plane” got selected in Restuccia’s invention. In page 9 para [0110]: “By controlling the nonwoven composition, physical parameters and sequence, highly resin interpenetrated outer areas and less permeable  Restuccia discussed in page 9 para [0113, 0115]: “The apparent interlaminar shear strength of the multi-layer modified laminates was measured before and after MEK immersion. The calculated apparent interlaminar strength of the specimens modified by the preferred multi-layer (Configuration 4) has been calculated” Here, interlaminar shear strength is the design performance parameter and it is derived for multi-layer modified laminates of composite structure’s internal surface. Therefore, a lamination position is located inside the structural member (interlaminar region at the laminate mid plane) and this position has been selected when the interlaminar shear strength has been calculated or design performance parameter derived for the lamination position).
           Restuccia teaches performing the vibration analysis on the structure … to derive the design performance parameter; (Restuccia mentioned in page 7 para [0091] about tangent factors used for determining sound and vibration damping efficiency. He stated: “The high damping nonwoven composition has a higher figure of the factor, a dynamic energy is absorbed and dissipated in the form of electric or thermal energy, and the interleaf exhibits an excellent mechanical characteristics such as acoustic absorbing properties, or vibration damping properties.” Moreover, in page 11 para [0137, 0138] Restuccia discussed that he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention/test, which indicate that these accelerometers had been used to measure composite structure. Therefore, it is understood that Restuccia performed vibration analysis on the composite structure in his invention. Moreover, in page 9 para [0104] that a DMA test panels were manufactured where different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” In page 9 para [0108]: “Excellent damping performance was achieved for all multilayer structures in the range of temperatures and frequencies evaluated. In particular, the configurations used in panels “Multi 1” and “Multi 4” delivered the best results, achieving tan ∂ values of up to 0.27 at -30°C.” Here, design performance parameter as “tan ∂ values of up to 0.27” has been derived in Restuccia’s invention, because this value indicates excellent damping performance achieved for multilayer structures).
           Restuccia teaches selecting the fiber direction of the fibers based on the design performance parameter derived for the fiber direction; (The applicant of current application discussed about the fiber direction in para [0038]: “the polyarylate fibers impregnated with a resin before curing and the carbon fibers impregnated with a resin before curing are integrally formed so that a plurality of layers are alternately laminated”. Therefore, the ‘fiber direction’ can be defined as a method of impregnating of polyarylate/carbon fibers with resin before curing. The prior art Restuccia disclosed in page 1 para [0007]: “The reinforcing fibers are impregnated with the matrix resin in a controlled fashion …” In page 7 para [0055]: “The nonwoven material may also be used to make prepregs. In one embodiment, the nonwoven material and the fiber or preform may be infused with resin simultaneously or during the same infusing process yielding an integrated structure.” Therefore, it is understood that Restuccia discussed about the impregnated or partially impregnated non-woven … Nonwoven constituted by microfibers which minimally (less than the 50% of their initial volume) or do not swell in the resin system are suitable for the outer nonwoven layers of the multiveil structure …” Here, it has been discussed that microfibers do not swells or swells less than 50% of their initial volume are impregnated in the resin system are suitable for the nonwoven layer of the disclosed multilayer structure. Therefore, the fiber direction (according to the Spec. of current application) has been indicated in this scenario. Moreover, in page 8 para [0101]: “Two multilayer configurations, partially or totally pre-impregnated with CYCOM … resin (FIG. 1), were chosen to study the effect of resin distribution and content (Configuration 1-5. Table 2) on the damping and mechanical properties of modified laminates.” In page 9 para [0104]: “DMA test panels were manufactured from CYCOM … Different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” It has been discussed in page 9 para [0104] about damping properties of material such as tan ∂ and average tan ∂ values had been plotted as function of temperature to compare the different material solutions performance. Here, the tan ∂ values are design performance parameter derived for the fiber direction and it has been mentioned in page 9 para [0108] that “Multi 1” and “Multi 4” configurations have delivered the best results to achieve tan ∂ values of up to 0.27. Therefore, the fiber direction of the fibers as “Multi 1” and “Multi 4” multilayer configurations have been selected which is depended on design performance parameter (tan ∂ values)).
Restuccia teaches deriving the design performance parameter of the structure using at least … the selected fiber direction; (The applicant of current application discussed in Specification para [0038] about the fiber direction: “the polyarylate fibers impregnated with a resin before curing and the carbon fibers impregnated with a resin before curing are integrally formed so that a plurality of layers are alternately laminated”. Therefore, the ‘fiber direction’ can be defined as a method of impregnating of polyarylate/carbon fibers with resin before curing. The prior art Restuccia disclosed in page 1 para [0007]: “The reinforcing fibers are impregnated with the matrix resin in a controlled fashion …” In page 4 para [0046]: “Nonwoven swelling behavior and resin interpenetration levels can be observed and quantified analyzing a small portion of impregnated or partially impregnated non-woven … Nonwoven constituted by microfibers which minimally (less than the 50% of their initial volume) or do not swell in the resin system are suitable for the outer nonwoven layers of the multiveil structure …” Here, it has been discussed that microfibers do not swells or swells less than 50% of their initial volume are impregnated in the resin system are suitable for the nonwoven layer of the disclosed multilayer structure. Therefore, the fiber direction (according to the Spec. of current application) has been indicated in this scenario. Moreover, in page 8 para [0101]: “Two multilayer configurations, partially or totally pre-impregnated with CYCOM … resin (FIG. 1), were chosen to study the effect of resin distribution and content (Configuration 1-5. Table 2) on the damping and mechanical properties of modified laminates.” In page 9 para [0104]: “DMA test panels were manufactured from CYCOM … Different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” It has 
          Restuccia teaches determining whether the derived design performance parameter satisfies performance requirements required for the structure set in advance before performing the vibration analysis on the structure; (Restuccia disclosed in page 7 para [0091]: “The loss tangent (tan ∂) is one of factors used for determining sound and vibration damping efficiency. Thus as the high damping nonwoven composition has a higher figure of the factor, a dynamic energy is absorbed and dissipated in the form of electric or thermal energy, and the interleaf exhibits an excellent mechanical characteristics such as acoustic absorbing properties, or vibration damping properties. A conventional high damping interleaf material composition is required to have a loss tangent higher than 1.0 and preferably between 1.5 and 2.0.” Here, loss tangent (tan ∂) factor is design performance parameter and preferable tangent value is higher than 1.0 and in between of 1.5 and 2.0 in a high damping interleaf material composition. So, this is the performance requirements required for the structure set in advance by the user/designer. Restuccia shown in page 9 para [0107 and 0108] that average tan ∂ values were plotted as function to compare the different Restuccia discussed about vibration analysis when he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention/test, which indicate that these accelerometers had been used to measure vibration on material/composite structure. Restuccia discussed that performance requirements required for the structure set in advance (preferable tangent value is higher than 1.0 and in between of 1.5 and 2.0 in a high damping interleaf material composition, as discussed above) by the user/inventor, before performing the vibration analysis on the structure. Therefore, it is understood that design performance parameter has been derived prior to perform vibration analysis, to determine if the derived design performance parameter satisfies performance requirements required for the structure (set by the user)). 
          and Restuccia teaches when the derived design performance parameter satisfies the performance requirements, causing the damping material to adhere to an outside surface of the structure, or laminating the damping material inside the structure. (Restuccia discussed in page 11 para [0142]: “As shown in Table 12 the disclosed multilayer integrated material specimen resulted in excellent acoustic damping performance …”; In page 12 para [0143]: “The selected multi-veil solution (“multi-layer configuration 4” in Table 2 resulted in an average loss factor improvement Restuccia’s invention are the derived design performance parameter. There are some improvement of up the 600% in an average loss factor indicates that the derived design performance parameter satisfies the performance requirements. Moreover, in page 12 para [0146]: “The preferred multilayer structure (multi-layer configuration 4 in Table 2) was inserted as mid ply in the laminate stacking sequence and the stacking sequence cured at 180° C …” Here, it clearly indicates that damping material as ‘multi-layer configuration 4’ adhered or attached to the composite structure, where preferred multilayer structure was inserted as mid ply in the laminate stacking sequence i.e. damping material is laminated inside the structure).
          However, Restuccia doesn’t teach performing vibration analysis on the structure when the damping material is arranged in at least one of a plurality of divided arrangement areas into which a damping material arrangement area of the structure in which the damping material is arrangeable is divided, selecting the divided arrangement area in which the damping material is to be arranged, performing the vibration analysis on the structure when the damping material is arranged in each of lamination positions different from each other in a thickness direction of the structure, selecting the lamination position where the damping material is to be arranged,  performing vibration analysis on the structure when the damping material is arranged with a fiber direction of the fibers included in the damping material being different,  deriving the design performance parameter of the structure using at least the selected divided arrangement area, the selected lamination position,
          Amstutz teaches … when the damping material is arranged in at least one of a plurality of divided arrangement areas into which a damping material arrangement area of the structure in which the damping material is arrangeable is divided, … (Amstutz disclosed in page 2 para [0020]: “The term “composite' when applied to materials may relate to materials made from two or more constituent materials. The term may also apply when the same material is used as fiber and matrix but where each constituent retains discrete mechanical characteristics … typical composite materials may include a self-reinforced polymer (SRP) material, high modulus fiber material comingled with a polymer fiber material and thermally consolidated, high modulus fiber material infused with a thermosetting resin matrix …” Here, Amstutz disclosed explicitly about the damping material which is typical composite materials may include high modulus fiber material infused with a resin matrix. In page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100. The term “pre-consolidated relate to the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels or other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure. The material arrangements 200 includes a starting fiber panel 202 as the first fiber panel with which construction of the pre-consolidated fabric structure 118 begins (shown in FIG 2)”.  Moreover, in page 4, para [0032]: “The dividing lines 206 are indicated along which the Amstutz taught about damping material where fiber panels with construction of the pre-consolidated fabric structure got divided i.e. damping material 10arrangement area of the structure is divided or cut in multiple strips).
         Amstutz teaches selecting the divided arrangement area in which the damping material is to be arranged … (Amstutz disclosed explicitly about the damping material in page 2 para [0020]. Amstutz discussed in page 4, para [0032], “In FIG 2, the starting fiber panel 202 had been divided or cut resulting in a plurality of strips. The dividing lines 206 may be oriented in a direction parallel to one of the edges of the starting fiber panel 202. However, the dividing lines 206 may be along other directions, non-parallel to the edges of the fiber panel 202. The dividing lines 206 were separated from each other by a pre-determined distance. Actual values of such predetermined distance will depend on factors such as precision of cutting, compression, section modulus required by the application of composite material structure 100, etc. Such granularity is determined based upon the application in which the composite material structure is to be used. The plurality of strips 204 may be arranged by rotating by 90° around an axis delineated by the dividing lines 206 drawn on starting fiber panel 202. Thereafter, the plurality of strips 204 may be closely arranged by pushing or applying a force along arrows 216, and consolidated or cured to form the precursor to the pre-consolidated fabric structure 118.”  From this discussion, it is understood that divided arrangement area got selected or determined on factors (such as precision of cutting, compression etc.) which clearly shows that the damping 
         Amstutz teaches … when the damping material is arranged in each of lamination positions different from each other in a thickness direction of the structure … (Amstutz disclosed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, in accordance with an aspect of the disclosure. The term “pre-consolidated may relate to the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels 102, 108, 120, 122, respectively, or other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure 118. The material arrangements 200 includes a starting fiber panel 202 as the first fiber panel with which construction of the pre-consolidated fabric structure 118 begins (shown as the upper structure of FIG. 2). The fiber panel 202 itself made of composite material. Fiber panel 202 may ideally be between 0.25" and 2.0" thick. Furthermore, fiber panel 202 may be a laminated structure with 0/90° biaxial fabric, woven fabric, laminated with +/-45° layers interspersed. Therefore, it is understood, each fiber panel (first, second, third, and the fourth stacks of the fiber panels) are made of composite/damping material arranged such a way, which are laminated with +/-45° layers interspersed or interleaved from each other, and also arranged in a thickness direction of the structure (first panel is 0.25" to 2.0" thick, as mentioned above and it is assumed second, third, and the fourth stacks of the fiber panels would have their own thickness respectively)).
Amstutz teaches selecting the lamination position where the damping material is to be arranged … (Amstutz discussed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, where the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure. The fiber panel 202 itself made of composite material and it may be a laminated structure with 0/90° biaxial fabric, woven fabric etc. laminated with +/-45° layers interspersed or interleaved. From this discussion, it is understood that lamination position got selected or determined with the angle (90° or +/-45° as mentioned above) and it had been decided the composite/damping material is to be 25arranged based on analyzing the lamination position (whether the layers of the fiber panels are interleaved with angle)).
         Amstutz teaches … when the damping material is arranged with a fiber direction of the fibers included in the damping material being different, … (According to Spec. of current application in page 3, para [0019], the applicant stated: “it is possible to arrange the plurality of second composite materials in a 10separated manner from each other in the thickness direction of the first composite material. Furthermore, the second composite materials are formed in such a manner15 that the respective fiber directions of the second composite materials are properly made to be different from each other. For example, when the second composite materials are made up of two layers, the respective fiber 20directions of the second composite materials may be made Amstutz disclosed in page 2, para [0022]: “As shown in FIG. 1, the fibers 104 may be arranged along the X-axis, or parallel to the X-axis. Alternatively, the fibers 104 may be at an angle with respect to the X-axis or the Y-axis, but may lie in the XY-plane. The fibers 104 may be at a first angle and some may be at a second angle, different from the first angle, with respect to the X or the Y axis. In one aspect, the fibers 104 in one layer, e.g., the layer 102(1), may be oriented or arranged different from the fibers 104 in another layer, e.g., the layer 102(2); that means numerous combinations of orientations of the fibers 104 may exist.” Therefore, it is understood that composite/damping material is arranged with a fiber direction of the fibers which is oriented or arranged in numerous combinations of orientations i.e. damping material is arranged with a fiber direction of the fibers included in the damping material has different directions which varies from one layer to another in Amstutz’s invention).
          Amstutz teaches … the selected divided arrangement area, the selected lamination position, and the selected fiber direction, (Amstutz discussed about the divided arrangement area got selected in page 4, para [0031] and para [0032]); the lamination position got selected in page 4, para [0031]) and the fiber direction got selected in page 3, para [0028]).
        Therefore, Restuccia and Amstutz are analogous because they are related to composite material structures where polymer material such as layers of fibers bonded together with a matrix material polymer resin. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention Restuccia with Amstutz in order to manufacture a composite material structure so that the composite structure can be efficiently designed to minimize weight and volume in automobile industry. One of ordinary skill in the art would have been motivated to make such a combination because an engineering challenge is how to use lightweight materials for handling compressive loading or compression forces and a dedicated compressive-load carrying substructure (e.g., the pre-consolidated fabric structure) can reduce the entire weight of a machine part in construction industry. (Amstutz discussed in page 4-5 para [0034]).
         Regarding claim 3, Restuccia and Amstutz teach The method for designing the structure according to claim 1, wherein Restuccia teaches in the performing the vibration analysis on the structure … to derive the design performance parameter, (Restuccia mentioned in page 7 para [0091] about tangent factors used for determining sound and vibration damping efficiency. He stated: “The high damping nonwoven composition has a higher figure of the factor, a dynamic energy is absorbed and dissipated in the form of electric or thermal energy, and the interleaf exhibits an excellent mechanical characteristics such as acoustic absorbing properties, or vibration damping properties.” Moreover, in page 11 para [0137, 0138] Restuccia discussed that he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention, which indicate that these accelerometers had been used to measure vibration on material/composite structure. Therefore, it is understood Restuccia performed vibration analysis on the composite structure in his invention. Moreover, in page 9 para [0104] that a DMA test panels were manufactured where different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” In page 9 para [0108]: “Excellent damping performance was achieved for all multilayer structures in the range of temperatures and frequencies evaluated. In particular, the configurations used in panels “Multi 1” and “Multi 4” delivered the best results, achieving tan ∂ values of up to 0.27 at -30°C.” Here, design performance parameter as “tan ∂ values of up to 0.27” has been derived in Restuccia’s invention, because this value indicates excellent damping performance achieved for multilayer structures).
        and Restuccia teaches 4in the performing the vibration analysis on the structure when the damping material is arranged with the fiber direction of the fibers … to derive the design performance parameter … (Restuccia mentioned in page 7 para [0091] about tangent factors used for determining sound and vibration damping efficiency. He stated: “The high damping nonwoven composition has a higher figure of the factor, a dynamic energy is absorbed and dissipated in the form of electric or thermal energy, and the interleaf exhibits an excellent mechanical characteristics such as acoustic absorbing properties, or vibration damping properties.” Moreover, in page 11 para [0137, 0138] Restuccia discussed that he used two types of transducers for a test, where specimens were forced to vibrate, several accelerometers to measure the response of the specimen and by measuring several resonances of the vibrating specimen, the effect of frequency on the material's damping properties had been established. Here, several accelerometers have been applied in Restuccia’s invention, Restuccia performed vibration analysis on the composite structure in his invention. In page 1 para [0007]: “The reinforcing fibers are impregnated with the matrix resin in a controlled fashion …” In page 4 para [0046]: “Nonwoven swelling behavior and resin interpenetration levels can be observed and quantified analyzing a small portion of impregnated or partially impregnated non-woven … Nonwoven constituted by microfibers which minimally (less than the 50% of their initial volume) or do not swell in the resin system are suitable for the outer nonwoven layers of the multiveil structure …” Here, it has been discussed that microfibers do not swells or swells less than 50% of their initial volume are impregnated in the resin system are suitable for the nonwoven layer of the disclosed multilayer structure. Therefore, the fiber direction (according to the Spec. of current application) has been indicated in this scenario. Moreover, in page 8 para [0101]: “Two multilayer configurations, partially or totally pre-impregnated with CYCOM … resin (FIG. 1), were chosen to study the effect of resin distribution and content (Configuration 1-5. Table 2) on the damping and mechanical properties of modified laminates.” In page 9 para [0104]: “DMA test panels were manufactured from CYCOM … Different pre-impregnated multilayer configurations (Table 2) were used as interleaf and laid-up at the mid plane of the specimen.” It has been discussed in page 9 para [0104] about damping properties of material such as tan ∂ and average tan ∂ values had been plotted as function of temperature to compare the different material solutions performance. Here, the tan ∂ values are design performance parameter derived for the fiber direction and it has been mentioned in page 9 para [0108] that “Multi 1” and “Multi 4” configurations 
         However, Restuccia doesn’t teach in the performing the vibration analysis on the structure when the damping material is arranged in each of lamination positions different from each other in the thickness direction of the structure, … the damping material is arranged in the lamination positions different from each other in the selected divided arrangement area, and in the performing the vibration analysis on the structure when the damping material is arranged with the fiber direction of the fibers included in the damping material being different, … the fiber direction of the fibers is different in the selected divided arrangement area and in the selected lamination position.
         Amstutz teaches … when the damping material is arranged in each of lamination positions different from each other in the thickness direction of the structure … the damping material is arranged in the lamination positions different from each other in the selected divided arrangement area, (Amstutz disclosed in page 4, para [0031]: “In FIG. 2 shows material arrangements 200 during the construction process of the pre-consolidated fabric structure 118 of the composite material structure 100, in accordance with an aspect of the disclosure. The term “pre-consolidated may relate to the material arrangements 200 being available or being created prior to attaching the first, the second, the third, and the fourth stacks of the fiber panels 102, 108, 120, 122, respectively, or other stacks of fiber panels to resulting sides of the plied two-dimensional mesh of the pre-consolidated fabric structure 118. thick. Furthermore, fiber panel 202 may be a laminated structure with 0/90° biaxial fabric, woven fabric, laminated with +/-45° layers interspersed or interleaved. Moreover, Amstutz discussed in page 4, para [0032], In FIG 2, the starting fiber panel 202 had been divided or cut resulting in a plurality of strips. The dividing lines 206 were separated from each other by a pre-determined distance. Actual values of such predetermined distance will depend on factors such as precision of cutting, compression or tension force magnitudes, section modulus required by the application of composite material structure 100, etc. Such granularity is determined based upon the application in which the composite material structure is to be used. From this discussion, it is understood that each fiber panel (first, second, third, and the fourth stacks of the fiber panels) are made of composite material arranged such a way, which are laminated with +/-45° layers interspersed or interleaved from each other panel indicates that the damping material is arranged in each of lamination positions. Moreover, the fiber panels are arranged in a thickness direction of the structure (first panel is 0.25" to 2.0" thick, as mentioned above, it is assumed second, third, and the fourth stacks of the fiber panels would have their own thickness respectively) and each fiber panel were divided and dividing lines were separated from each other by a pre-determined distance (In FIG 2). Therefore, the damping material is arranged in each of lamination positions different from each other in 
         Amstutz teaches when the damping material is arranged with the fiber direction of the fibers included in the damping material being different … the fiber direction of the fibers is different in the selected divided arrangement area and in the selected lamination position. (Amstutz discussed about the divided arrangement area in page 4, para [0032] and selected lamination position in para [0031]. Amstutz disclosed in page 2, para [0022]: “As shown in FIG. 1, the fibers 104 may be arranged along the X-axis, or parallel to the X-axis. Alternatively, the fibers 104 may be at an angle with respect to the X-axis or the Y-axis, but may lie in the XY-plane. The fibers 104 may be at a first angle and some may be at a second angle, different from the first angle, with respect to the X or the Y axis. In one aspect, the fibers 104 in one layer, e.g., the layer 102(1), may be oriented or arranged different from the fibers 104 in another layer, e.g., the layer 102(2); that means numerous combinations of orientations of the fibers 104 may exist.” Here, fibers are arranged (one of the element in damping material) with a fiber direction of the fibers which are oriented or arranged in numerous combinations of orientations of the fibers (as discussed above), and the fiber direction is different in the selected lamination position and divided arrangement area).
        Therefore, Restuccia and Amstutz are analogous because they are related to composite material structures where polymer material such as layers of fibers bonded together with a matrix material polymer resin. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Restuccia with Amstutz in order to manufacture a Amstutz discussed in page 4-5 para [0034]).
        Regarding claim 5, Restuccia and Amstutz teach The method for designing the structure according to claim 1, wherein Restuccia teaches the design performance parameter includes at least one of a strength of the structure, a rigidity of the structure, and a damping factor of the structure with respect to a vibration (Restuccia discussed about design performance parameters in his invention. He also mentioned about strength and 10rigidity of the structure in page 1, para [0008]: The use of advanced composite materials has gained wide acceptance over the last few decades because of their high strength-to-weight and stiffness-to-weight ratios. Advanced composite materials show higher stiffness but inferior damping performance and compared with metals and metal-matrix composites. Thus, there is a need for advanced composite materials having an enhanced damping capacity of a composite structural system with little reduction in stiffness (or rigidity) and strength. Also in page 2, para [0028], it has been stated: composite materials stiffness results in an inferior efficiency in attenuating noise, vibration and the resulting fatigue on the structure if compared to metals. Moreover, damping factor of the structure has been discussed in page 2, para [0028]: The tangent (tan ∂) is one of factors used for determining sound Restuccia taught about strength, 10rigidity of the structure, and a damping factor of the structure with respect to a vibration, where all of these factors impact on the design parameters which are directly related to the design performance requirement).
          Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Restuccia and Amstutz and further in view of a conference paper Yasumasa NAKANISHI et al. (hereinafter “NAKANISHI” and provided in IDS dated on 10/16/2018)
         Regarding claim 2, Restuccia and Amstutz teach The method for designing the structure according to claim 1, wherein NAKANISHI teaches the fibers are polyarylate fibers. (NAKANISHI disclosed in Abstract “Damping of polyarylate fiber reinforced plastics has been analyzed and experimented. The experimental results are compared with damping properties of CFRP (carbon fiber reinforced plastics). It is recognized that polyarylate fiber reinforced plastics have higher damping capacity than CFRP, then the effects of the stacking sequence of the Polyarylate-Carbon hybrid composites on damping properties were examined. From result of vibration tests, polyarylate-outside clustered configuration gives higher damping properties. Therefore, it is understood that NAKANISHI taught about the polyarylate fibers as the fibers which has higher damping capacity/properties).
     
          Conclusion
Flener et al. (Pub. No. US2014/0230336A1) disclosed improved methods and systems useful for reducing the noise and vibration characteristics associated with hollow spaces or cavities of components such as vehicle doors. A considerable effort has been devoted by the inventor to improve the vibration damping properties of expandable polymer-based compositions. Vibration reduction of the assembly and door intrusion device may be accomplished according to the present invention by extrusion of an appropriate pattern of an expandable material. The damping foam material is formulated such that it is relatively low in density (e.g., less than 1200 kg/m) so that the resulting dampened assembly (e.g., vehicle door) remains relatively low in weight, thereby providing vehicles with improved fuel economy.
           Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/     Examiner, Art Unit 2129

/REHANA PERVEEN/     Supervisory Patent Examiner, Art Unit 2129